Citation Nr: 0404962	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-20 220A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
June 1971.  Service in Vietnam is indicated by the evidence 
of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran has presented evidence of a current diagnosis of 
PTSD and allegations that his PTSD is related to in-service 
experiences while serving in Vietnam.  The RO denied service 
connection because of the absence of a verified stressor.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f) (2003); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran submitted an Application For Compensation or 
Pension in December 2000, claiming service connection for 
PTSD.  The record shows the veteran served in Vietnam from 
January 1970 to June 1971, serving primarily as an 
electrician.  The record shows the veteran claimed that he 
was exposed to three stressful events or series of events 
while stationed at DaNang Airbase, Vietnam.  The alleged 
stressors are rocket attacks between July and October 1970, 
witnessing a helicopter accident in the summer of 1970, and 
being in proximity of a fellow serviceman who began firing 
his weapon indiscriminately in the summer of 1970.  The 
veteran claims that these stressors have resulted in his now 
having PTSD. 

The Board notes that the veteran was initially diagnosed with 
social phobia in June 2000 at an evaluation at the VA medical 
center (VAMC) at Kansas City, Missouri.  PTSD was to be ruled 
out in a visit in January 2001.  Based on the veteran's 
statements, a VA physician noted a possibility of PTSD, 
chronic or severe, during a consult in June 2001.  In July 
2001 a resident noted a history of PTSD.  Subsequent PTSD 
evaluations by the VAMC's "PCT Program" also relied on the 
veteran's own account of stressors, without corroborating 
evidence.  As noted above, under these circumstances, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor in 
determining whether the veteran can be service connected for 
PTSD.  Without a showing of combat involvement, the record 
must contain evidence that corroborates the veteran's account 
as to the occurrence of the claimed stressors.

The Board notes that, while the RO obtained copies of the 
veteran's service medical records (SMRs), and relevant 
portions of his service record from the National Personnel 
Records Center (NPRC), no attempt has been made to request 
verification of the appellant's alleged stressors by other 
sources such as the Marine Corps Historical Center.  Since 
development includes obtaining stressor information, a query 
to the Marine Corps Historical Center is necessary.  If the 
Marine Corps Historical Center or other official sources are 
able to provide some, but not all, of the stressor 
information claimed by the veteran, the RO must allow the 
veteran to supplement his statement and reevaluate it.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99-100 (1993).  

Additional development is consequently necessary before the 
Board can proceed with its appellate review of the claim.  
Cohen, at 152.  In reviewing any records obtained, the RO 
should take note that the United States Court of Appeals for 
Veterans Claims has held, in Suozzi v. Brown, 10 Vet. App. 
307 (1997), that corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressor(s) 
actually occurred.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
veteran and his representative of 
this and ask them to provide a copy 
of the outstanding medical records.

3.  The RO should contact the 
veteran and request that he provide 
any additional information that he 
can recall regarding his claimed 
stressors, particularly with respect 
to dates, names of individuals 
involved, and units to which 
involved parties were assigned, 
including the unit of assignment for 
those involved in the helicopter 
accident witnessed by the veteran.  
The RO should then review the claims 
file and compile a list of the 
veteran's alleged stressors in as 
much detail as possible.  The RO 
should then attempt to verify the 
occurrence of the claimed stressors 
through official channels.  The 
Marine Corps Historical Center and, 
if necessary the National Archives, 
should be provided copies of 
pertinent parts of the appellant's 
personnel records and be requested 
to conduct a search of all of the 
available and appropriate sources, 
and provide any information, 
including unit histories, command 
chronologies, and morning reports 
for the appellant's unit of 
assignment in Vietnam from January 
1970 to June 1971, which might 
corroborate the stressors.  Any 
information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.

4.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine if the 
veteran has PTSD in accordance with 
38 C.F.R. § 4.125(a).  
(Psychological testing should be 
conducted with a view toward 
determining whether the veteran has 
PTSD.)

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

